ON REHEARING
Mr. Chief Justice Del Toro
delivered the opinion of the Court.
The defendant and appellant in the present cases has filed motions for rehearing. In the first place, it prays that the judgment rendered in each case be modified by striking out the pronouncement of costs, on the ground that if two out of the five justices of the Court agreed with the appellant, the latter should, not be considered as an obstinate litigant.
It then urges that the judgments should be reconsidered in their entirety, first, because according to the appellant the, facts in the present cases are exactly the same as those in Ferrer and Son v. American Railroad Co., 39 P.R.R. 36, and *238Ferrari v. American Railroad Co., 39 P.R.R. 44, since it appears from the record that the driver of the truck did not stop, look, or listen before entering the bridge; and, second, because it had not been proved that any wrong signal had been given and, therefore, no acts done in emergency had been shown.
We will take np first the objections made to the judgments as a whole.
The facts in Ferrer and Son, supra, are different. There the train was on its tracks. That track was crossed by a road leading to a factory and used exclusively by persons having business therein, and there was a signpost exhibiting the words “No Thoroughfare.” It was over such a road and under such circumstances that the truck, which collided with the train, traveled. In the case before us defendant’s train left its private roadbed to make use of a public bridge over which it was allowed to lay its track and pass, and the truck with which said train collided was nearer to the bridge than the locomotive and the wagons of defendant’s train. Also, the accident in the Ferrari case, supra, occurred while the plaintiff attempted to cross the railroad' track notwithstanding the circumstance of having had an opportunity to see the locomotive and the wagons when approaching the crossing.
As to the contention that there is no showing that the truck had stopped, it is stated in the motions for rehearing that the truck’s helper testified that he had rung the bell for the driver to stop. The record shows that it stopped in the manner set forth by the trial judge; but even granting that it was not so shown, then the liability of the defendant for overtaking and striking the truck would even be greater.
Therefore, there is no justification for reconsidering our former judgments in their essential pronouncements. The argument relating to the imposition of costs is - worthy of consideration, and in order to dispose of it finally the other *239party should he given an opportunity to he heard on the question.
Mr. Justice Wolf and Mr. Justice Aldrey dissented as to the refusal to reconsider.